Name: Commission Regulation (EEC) No 2339/91 of 1 August 1991 re-establishing the levying of customs duties on products falling within CN code 7217, originating in Czechoslovakia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  technology and technical regulations
 Date Published: nan

 No L 214/22 Official Journal of the European Communities 2. 8 . 91 COMMISSION REGULATION (EEC) No 2339/91 of 1 August 1991 re-establishing the levying of customs duties on products falling within CN code 7217, originating in Czechoslovakia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 7217, originating in Czechoslovakia, the individual ceiling was fixed at ECU 1 913 000 ; whereas, on 16 May 1991 , imports of these products into the Community origin ­ ating in Czechoslovakia reached the ceiling in question after being charged thereagainst ; whereas, it is appro ­ priate to re-establish the levying of customs duties in respect of the products in question against Czechoslo ­ vakia, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; HAS ADOPTED THIS REGULATION : Article 1 As from 5 August 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in Czechoslovakia : Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of Order No CN code Description 10.0840 7217 11 10 7217 11 91 7217 11 99 7217 12 10 7217 12 90 7217 13 11 Wire of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon  Containing by weight 0,25 % or more but less than 0,6 % of carbon 7217 13 19 7217 13 91 7217 13 99 7217 19 10 7217 19 90 7217 21 00 7217 22 00 7217 23 00 7217 29 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 370 , 31 . 12. 1990, p . 1 . (2) OJ No L 370, 31 . 12. 1990 , p . 126 . 2. 8 . 91 Official Journal of the European Communities No L 214/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1991 . For the Commission Christiane SCRIVENER Member of the Commission